FILED
                              NOT FOR PUBLICATION                           NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DUPE KUFORIJI; et al.,                            No. 07-73304

               Petitioners,                       Agency Nos. A097-520-697
                                                              A097-520-698
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, LEAVY, and TALLMAN, Circuit Judges.

       Dupe Kuforiji and her daughter, natives and citizens of Nigeria, petition pro

se for review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s (“IJ”) decision denying their application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the IJ’s factual findings, applying the new standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for

review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistencies regarding Kuforiji’s identity and marital status, and

her failure to provide sufficient corroboration in the absence of credible testimony.

See id., at 1040-44 (adverse credibility determination was reasonable “[i]n the

totality of circumstances”); see also Aden v. Holder, 589 F.3d 1040, 1046 (9th Cir.

2009) (“[t]he highly deferential standard of review compels us to let stand the

BIA’s determination that petitioner's corroboration was insufficient.”).

Accordingly, in the absence of credible testimony, petitioners’ asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                      07-73304